                              Case 2:21-cv-00553-SVW-PVC Document 104 Filed 07/29/21 Page 1 of 2 Page ID #:1316




                                     1
                                     2
                                     3
                                     4
                                     5
                                     6
                                     7
                                     8
                                     9
                                    10
                                    11                           UNITED STATES DISTRICT COURT
                                    12                         CENTRAL DISTRICT OF CALIFORNIA
101 Montgomery Street, Suite 1950
  San Francisco, CA 94104-4815




                                    13
        Locke Lord LLP




                                    14   EDWIN I. GUARDIA,                             )        CASE NO. 2:21-cv-00553-SVW-PVC
                                                                    Plaintiff,         )
                                    15                                                 )        Hon. Stephen V. Wilson
                                                vs.                                    )
                                    16                                                 )
                                    17   CITIMORTGAGE, INC., (Lender) A New )                   JUDGMENT
                                         York Corporation; U.S. BANK TRUST             )
                                    18   NATIONAL ASSOCIATION, as Trustee of ))
                                    19   the Cabana Series IV Trust; SN SERVICING )
                                         CORPORATION, (An Alaska Corporation) )
                                    20   Attorney in Fact for U.S. Bank Trust National )        Complaint Filed: January 8, 2021
                                    21   Association, as Trustee of the Cabana Series ))
                                         IV Trust; ALLISON HOLLAND, Vice               )
                                    22   President for SN Servicing Corporation;       )
                                    23   PRESTIGE DEFAULT SERVICES, Trustee; )
                                         BRIANA YOUNG, Trustee Sale Officer for ))
                                    24   Prestige Default Services; GHIDOTTI           )
                                    25   BERGER LLP, A Law Firm; MICHELLE R. )
                                         GHIDOTTI (a.k.a.) Michelle Ghidotti-          )
                                    26   Gonsalves (California SBN 232837), an         )
                                                                                       )
                                    27   attorney for Ghidotti | Berger LLP; CHASE )
                                         A. BERGER (Florida SBN 83794), an             )
                                    28   attorney for Ghidotti | Berger LLP; LOCKE )
                                                                                   1
                                                                             [PROPOSED] JUDGMENT
                                                   Edwin I. Guardia v. CitiMortgage, Inc., et al., Case No. 2:21-cv-00553-SVW-PVC
                              Case 2:21-cv-00553-SVW-PVC Document 104 Filed 07/29/21 Page 2 of 2 Page ID #:1317




                                     1   LORD LLP, A Law Firm; REGINA J.            )
                                         MCCLENDON (California SBN 184669), an )
                                     2                                              )
                                         attorney for Locke Lord LLP; SIMON M.      )
                                     3   FENG (California SBN 295360), an attorney )
                                         for Locke Lord LLP; and DOES 1 through 19, )
                                     4                                              )
                                         Inclusive,
                                     5                                              )
                                                                  Defendants.       )
                                     6                                              )

                                     7
                                     8         On July 26, 2021, this Court entered an order granting the motions to dismiss
                                     9   filed by three sets of defendants: 1) the motion to dismiss filed by defendant
                                    10   CitiMortgage Inc., 2) the motion to dismiss filed by defendants Locke Lord LLP,
                                    11   Regina J. McClendon, and Simon M. Feng, and 3) the motion to dismiss filed by
                                    12   defendants U.S. Bank Trust National Association, as Trustee of the Cabana Series IV
101 Montgomery Street, Suite 1950
  San Francisco, CA 94104-4815




                                    13   Trust, SN Servicing Corporation, Allison Holland, Prestige Default Services, LLC,
        Locke Lord LLP




                                    14   Briana Young, Ghidotti | Berger, LLP, Michelle R. Ghidotti, and Chase Berger. Dkt.
                                    15   No. 101. The July 26, 2021 Order dismissed the second amended complaint filed by
                                    16   plaintiff Edwin I. Guardia as to all Defendants with prejudice.
                                    17         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that judgment
                                    18   is entered in favor of Defendants and against Plaintiff as to each and every cause of
                                    19   action in this action, and that Plaintiff take nothing by way of his claims.
                                    20         IT IS SO ORDERED.
                                    21
                                    22    Dated: July 29, 2021
                                                                                          STEPHEN V. WILSON
                                    23
                                                                                          United States District Judge
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                         2
                                                                             [PROPOSED] JUDGMENT
                                                   Edwin I. Guardia v. CitiMortgage, Inc., et al., Case No. 2:21-cv-00553-SVW-PVC
